Case: 2:20-cv-02182-JLG-KAJ Doc #: 17 Filed: 04/12/21 Page: 1 of 2 PAGEID #: 854



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Hollie Mae Barton,

              Plaintiff,

     v.                                         Case No. 2:20-cv-2182

Commissioner of
Social Security,

              Defendant.

                                      ORDER
     This matter is before the court for consideration of the March
25, 2021, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
See Doc. 16. The magistrate judge recommended that the plaintiff’s
statement of errors be overruled, and that the decision of the
Commissioner be affirmed.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report would result in a waiver of the right
to have the district judge review the report and recommendation de
novo and would operate as a waiver of the right to appeal the
decision      of   the     district      court    adopting   the    report   and
recommendation.          Doc. 16, p. 11.          The time period for filing
objections to the report and recommendation has expired, and no
party has objected to the report and recommendation.
     The court agrees with the recommendation of the magistrate
judge   and    adopts     the   report    and    recommendation    (Doc.   16).
Plaintiff’s statement of errors is overruled, and the decision of
the Commissioner is affirmed. The Clerk is directed to enter final
Case: 2:20-cv-02182-JLG-KAJ Doc #: 17 Filed: 04/12/21 Page: 2 of 2 PAGEID #: 855



judgment in favor of the Commissioner.


Date: April 12, 2021                     s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       2
